           ;
  AO 2458 (Rev._,02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl
                                                                                                                                                     --
                                                                                                                                                    )!·
                                                                                                                                                     /



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        v.                                    (For Offenses Committed On, or After November 1, 1987)


                         Beatriz Santiago-Ortiz                               Case Number: 3:19-mj-22908

                                                                              Thomas S ims
                                                                              Defendant's Atto ney


  REGISTRATION NO. 86630298                                                                                 JUL 2 3 2019
  THE DEFENDANT:                                              CLE,,!, 1,3 o;srmcrcouRr
   0 pleaded guilty to count(s) 1 of Complaint             SOUTHEf1N DISTRICT OF CAL1F9RNIA
   D was found guilty to count(':s)~---=--~--------;-----t!:::l;;:=======~~[!f-
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                    Nature of Offense                                                          Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

   •    The defendant has been found not guilty on count(s)
                                                -------------------
   •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
· ·: imprisoned for a term of:

                                ~-,TIME SERVED                              • ________ days
    0 Assessment: $10 WAIVED                        0 Fine: WAIVED
    0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportatioJU)r removal . \· \ le, , V/4 J.JLJ 1e 7-.
    ~                                                          .       . \lvtc,n (try 1 ,
   'L'll c
          111r
             1
              C,f-J~e~dtjdO~n.dant be deported/removed with relative,                ··             charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, July 23, 2019




                                                                            UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                    3:19-mj-22908
